NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN DOE,                                       No. 16-16650

                Plaintiff-Appellant,            D.C. No. 1:08-cv-00118-AWI-
                                                BAM
 v.

KAWEAH DELTA HOSPITAL; et al.,                  MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      John Doe appeals pro se from the district court’s summary judgment in his

42 U.S.C. § 1983 action alleging violations of his privacy rights. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Hernandez v. Spacelabs

Med. Inc., 343 F.3d 1107, 1112 (9th Cir. 2003). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Doe’s § 1983

claims because Doe failed to raise a genuine dispute of material fact as to whether

his alleged injury was caused by a policy or custom of Kaweah Delta Hospital or

the Kaweah Delta Health Care District. See Castro v. County of Los Angeles, 833

F.3d 1060, 1073 (9th Cir. 2016) (en banc) (“[A] municipality may not be held

liable for a § 1983 violation under a theory of respondeat superior for the actions of

its subordinates. In order to establish municipal liability, a plaintiff must show that

a policy or custom led to the plaintiff’s injury.” (citation and internal quotation

marks omitted)).

      To the extent Doe challenges the district court’s disposition of his claims

against defendant Breseman, this court previously resolved this issue in Doe v.

Kaweah Delta Hospital, 478 F. App’x 390 (9th Cir. May 23, 2012), and we are

bound by this determination. See S. Or. Barter Fair v. Jackson County, 372 F.3d

1128, 1136 (9th Cir. 2004) (“The law of the case doctrine . . . precludes a court

from reexamining an issue previously decided . . . in the same case.”).

      In light of our disposition, we do not reach Doe’s contentions concerning

equitable tolling.

      We do not consider matters not specifically and distinctly raised and argued

                                           2                                    16-16650
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Doe’s motion for appointment of counsel (Docket Entry No. 29) is denied.

      AFFIRMED.




                                         3                                  16-16650